928 F.2d 1133
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isaac RUNNELS, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 90-2195.
United States Court of Appeals, Sixth Circuit.
March 28, 1991.

E.D.Mich., No. 90-72098;  Duggan, J.
E.D.Mich.
AFFIRMED.
Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Isaac Runnels appeals the denial of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  Runnels alleged that he was arrested in Illinois and was taken to Georgia, without being afforded an extradition hearing where he was ultimately convicted of federal drug charges.  The district court denied the petition as without merit.


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in its order of dismissal filed on October 18, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.  Simply put, the extradition clause does not apply to the arrest of persons on federal charges.    United States v. Guy, 456 F.2d 1157, 1160 (8th Cir.), cert. denied, 409 U.S. 896 (1972).